82323: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32370: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82323


Short Caption:SATICOY BAY LLC SER. 2920 BAYLINER AVE. VS. U.S. BANK NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A814577Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/14/2021 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC, Series 2920 Bayliner AvenueChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentNRZ REO X LLCJohn S. Dolembo
							(ZBS Law, LLP)
						Shadd A. Wade
							(ZBS Law, LLP)
						


RespondentU.S. Bank National AssociationJohn S. Dolembo
							(ZBS Law, LLP)
						Shadd A. Wade
							(ZBS Law, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/12/2021Filing FeeFiling Fee due for Appeal. (SC)


01/12/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-00994




01/12/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-00999




01/13/2021Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


01/13/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-01136




01/14/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)21-01292




02/03/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-03287




02/03/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  (Docketing Statement Civil Appeals). (SC)21-03305




02/04/2021Notice/IncomingFiled Notice of Proof of Service - Docketing Statement served on Settlement Judge.21-03431




02/26/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-05818




03/01/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-05986




03/03/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/15/20.  To Court Reporter: Jill Hawkins. (SC)21-06244




05/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: June 15, 2021. (SC)21-15126




06/15/2021BriefFiled Appellant's Opening Brief. (SC)21-17276




06/15/2021AppendixFiled Joint Appendix. (SC)21-17279




07/15/2021BriefFiled Respondents' Answering Brief. (SC)21-20453




08/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  August 30, 2021.  (SC)21-23510




08/30/2021BriefFiled Appellant's Reply Brief.(SC)21-25156




08/30/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG (SC)21-32370





Combined Case View